EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Xiang, Reg. No. 71,089, on 6/3/2021.

The application has been amended as follows: 

“1.	(Currently amended) A system for monitoring state information, comprising:
 one or more processors configured to:
receive state information from an agent executing on a computing system, the state information regarding a component of the computing system; and
prior to lapse of a predefined first time period including a plurality of predefined second time periods, and upon lapse of each predefined
second time period within the predefined first time period:
aggregate state information received within the predefined first time period so far;
generate subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instructions of a client; and
send the subscribed state information to the client;
wherein upon lapse of the predefined first time period, the one or more processors are configured to stop aggregating state information for the predefined first time period and begin aggregating state information for a predefined third time period including a plurality of predefined fourth time periods.
(Currently amended) The system of claim 1, wherein the one or more processors are further configured to:

predefined first time period with the predefined first time period using a start time and an end time of the state information received from the agent.
(Currently amended) The system of claim 2, wherein the one or more processors are further configured to:
determine a display time associated with the aggregated state information based on a time associated with the predefined first time period; and
send the display time to the client.

(Previously presented) The system of claim 3, wherein the client updates a user interface to include display of the subscribed state information including an aggregate metric or aggregate event data associated with the computing system in connection with the display time.

(Currently amended) The system of claim 1, wherein the one or more processors are further configured to, prior to lapse of the predefined third time period and upon lapse of each predefined fourth time period within the predefined third time period:
aggregate second state information from the agent received within the predefined second time period so far; and
send at least a portion of the second state information to the client.
(Canceled)
(Previously presented) The system of claim 1, wherein the aggregated state information includes a plurality of data values and the subscribed state information includes a single data value.
(Previously Presented) The system of claim 1, wherein the one or more processors are further configured to:
receive the instructions from the client, the instructions indicating a request for the subscribed state information, the subscribed state information generated by filtering the aggregated state information based on the instructions.

(Original) The system of claim 1, wherein the one or more processors are further configured to:
receive a first request from the client to receive the subscribed state information;
in response to the first request, generate a subscription associated with the client for providing the subscribed state information to the client;
receive a second request from a second client to receive the subscribed state information; in response to the second request, determine whether the subscription associated with the client is active;
in response to determining that the subscription associated with the client is active, associate the subscription with the second client;
receive a third request from the client to cancel the subscription; and
 in response to the third request:
cancel the subscription from the client; and
maintain the subscription to provide the subscribed state information to the second client.
(Currently amended) A method comprising, by a monitoring system: receiving state information from an agent executing on a computing system, the state
information regarding a component of the computing system; and prior to lapse of a predefined first time period including a plurality of predefined second time periods, and upon lapse of each predefined second time period within the predefined first time period:

aggregating state information received within the predefined first time period so



generating subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instructions of a client; and
sending the subscribed state information to the client;
wherein upon lapse of the predefined first time period, the monitoring system stops aggregating state information for the predefined first time period and begins aggregating state information for a predefined third time period including a plurality of predefined fourth time periods.
(Currently amended) The method of claim 10, further comprising, by the monitoring system:
associating the state information received within the predefined first time period with the predefined first time period using a start time and an end time of the state information received from the agent.
(Currently amended) The method of claim 11, further comprising, by the monitoring system:
determining a display time associated with the aggregated state information based on a time associated with the predefined first time period for the state information; and
sending the display time to the client.

(Previously presented) The method of claim 12, wherein the client updates a user interface to include display of the subscribed state information including an aggregate metric or aggregate event data associated with the computing system in connection with the display time.

(Currently amended) The method of claim 10, further comprising, by the monitoring system, prior to lapse of the predefined third time period and upon lapse of each predefined fourth time period within the predefined third time period:
predefined second time period so far; and send at least a portion of the second state information to the client.

(Canceled)

(Canceled)

(Previously presented) The method of claim 10, further comprising, by the  monitoring system:
receiving the instructions from the client, the instructions indicating data for presentation by the user interface, the subscribed state information generated by filtering the aggregated state information based on the instructions.

(Previously presented) The method of claim 10, further comprising, by the monitoring system:
receiving a first request from the client to receive the subscribed state information;
in response to the first request, generating a subscription associated with the client for providing the subscribed state information to the client;
receiving a second request from a second client to receive the subscribed state information;
in response to the second request, determining whether the subscription associated with the client is active;
in response to determining that the subscription associated with the client is active, associating the subscription with the second client;
receiving a third request from the client to cancel the subscription; and in 
cancelling the subscription from the client; and
maintaining the subscription to provide the subscribed state information to the second client.
(Currently amended) A non-transitory computer readable medium storing instructions that when executed by a processor configures the processor to:
receive state information from an agent executing on a computing system, the state information regarding a component of the computing system; and
prior to lapse of a predefined first time period including a plurality of predefined second time periods, and upon lapse of each predefined second time period within the predefined first time period:
aggregate state information received within the predefined first time period so far;
generate subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instructions of a client; and
send the subscribed state information to the client;
wherein upon lapse of the predefined first time period, the instructions configure the processor to stop aggregating state information for the predefined first time period and begin aggregating state information for a predefined third time period including a plurality of predefined fourth time periods.

(Original) The non-transitory computer readable medium of claim 19, storing further instructions that when executed by the processor configures the processor to:
receive a first request from the client to receive the subscribed state information;
in response to the first request, generate a subscription associated with the client for providing the subscribed state information to the client;

in response to determining that the subscription associated with the client is active, associate the subscription with the second client;
receive a third request from the client to cancel the subscription; and
 in response to the third request:
cancel the subscription from the client; and
maintain the subscription to provide the subscribed state information to the  second client.”

Allowable Subject Matter
Claims 1 – 5, 7 – 14, and 17 – 20 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claims 1, 10, and 19 recite similar subject matter and are allowed under the same rationale. Reference is made to independent claim 1 as the representative claim.
Claim 1 recites a system for monitoring state information in a computing system, wherein state information is received from agent an agent executing in the computing system, and prior to lapse of a predefined first time period including a plurality of predefined second time periods, and upon lapse of each second time period within the first time period: aggregate state information received within the first time period so far, generate subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instructions of a client, and send the subscribed state information to the client. The system of claim 1 further requires a third time period that begins after the lapse of the first time period, wherein data aggregated in the third time period does not include data aggregated in the first time period.

Banerjee et al. (US 2007/0150581 A1), hereinafter “Banerjee”, teaches a system for rendering one or more graphical user interfaces (GUIs), for the display of real-time network information. Banerjee specifically teaches that the rate at which information is obtained at the rate at which the GUI is updated are different (Banerjee Paragraph [0013]). Information is received from log files at approximately every second (Banerjee Paragraph [0048]), and the GUI is updated in five-minute intervals (Banerjee Paragraph [0051]). Updating of the GUI includes retrieving specific metrics from the log files based on “rules” (Banerjee Paragraph [0051]), however these rules are not based on user instruction and Banerjee fails to teach, prior to lapse of a predefined first time period including a plurality of predefined second time periods, and upon lapse of each second time period within the first time period: aggregating state information received within the first time period so far, generating subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instructions of a client, and sending the subscribed state information to the client.
Groves et al. (US 2013/0159512 A1), hereinafter “Groves”, teaches collecting and monitoring information in a distributed system (Groves Paragraphs [0029] and [0033]), aggregating the information, and updating a time period by which data is collected including shifting forward a time window by a buffer amount (Groves Paragraphs [0038 – 0039] and [0048 – 0049]). Groves fails to teach or suggest, prior to lapse of a predefined first time period including a plurality of predefined second time periods, and upon lapse of each second time period within the first time period: aggregating state information received within the first time period so far, generating subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instructions of a client, and sending the subscribed state information to the client.
Bansod et al. (US 7,617,314 B1), hereinafter “Bansod”, teaches providing features to a user for aggregated a desired subset of traffic data in a network to be provided on a graphical interface (Bansod Col. 11 Line 64 – Col. 12 Line 12). Bansod fails to remedy the deficiencies of Banerjee and Groves, and further fails to teach or suggest, prior to lapse of a predefined first time period including a plurality of predefined second time periods, and upon lapse of each second time period within the first time period: aggregating state information received within the first time period so far, generating subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instructions of a client, and sending the subscribed state information to the client.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459